Citation Nr: 0120806	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  95-00 802	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post traumatic stress disorder prior to September 15, 
1997.

2.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder from September 15, 1997.


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which granted service connection for post traumatic 
stress disorder (PTSD), and assigned a 10 percent evaluation, 
effective from September 14, 1990.  The veteran perfected a 
timely appeal that contested the initial 10 percent rating 
assigned following the grant of service connection.  During 
the course of this appeal, the veteran was granted a 30 
percent rating for PTSD, effective from September 15, 1997.  
The veteran continues to appeal to the Board for the 
assignment of a higher evaluation.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993).

The Board observes that in January 1996, the veteran raised 
the issue of entitlement to a total disability rating based 
on individual unemployability (TDIU rating), in connection 
with his appeal of the initial schedular rating for his 
service-connected PTSD.  As reflected by the record, the RO 
entered a rating decision in February 1996 that denied the 
veteran's claim for a TDIU rating.  In addition, a review of 
the record reflects that the veteran has also raised the 
issue of entitlement to an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in connection with the current 
appeal.  As such, the Board is not precluded from considering 
these issues.  See 61 Fed. Reg. 66749, VAOPGCPREC 6-96, slip 
op. at 15 (1996) (The issue of entitlement to a TDIU rating 
claim, based solely upon a disability which is the subject of 
a current appeal, may be considered a component of that 
higher-rating claim to the same extent that the issue of an 
extraschedular rating under § 3.321(b)(1) may be); AB v. 
Brown, supra.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the veteran's 
clinical signs and manifestations of PTSD are productive of 
no more than moderate social and industrial impairment; and 
of no more than an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due sleep disturbances, poor temperament, 
suspiciousness, and flashbacks, for the period from September 
14, 1990 to September 14, 1997.

2.  The evidence of record demonstrates that the veteran's 
clinical signs and manifestations of PTSD are not productive 
of considerable social and industrial impairment; and are not 
productive of social and industrial impairment with reduced 
reliability and productivity, for the period from September 
15, 1997.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for post 
traumatic stress disorder are met, for the period from 
September 14, 1990 through September 14, 1997.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001), 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.16, 4.130, 4.132, 
Diagnostic Code 9411 (1990 & 2000).

2.  The criteria for an evaluation in excess of 30 percent 
for post traumatic stress disorder are not met, for the 
period from September 15, 1997.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001), 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.3, 4.7, 4.16, 4.130, 4.132, Diagnostic Code 9411 (1990 & 
2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from June 1963 to July 
1965, and from September 1966 to May 1973.  His DD From 214 
indicates that he engaged in combat with the enemy, as 
evidenced by his receipt of the Combat Infantryman Badge.

In September 1990, the veteran filed his claim seeking 
entitlement to service connection for PTSD.

A VA Hospital Summary dated August 1990 through September 
1990, shows the veteran was hospitalized for an alcohol 
relapse.  It was noted that upon admission into the hospital, 
the veteran exhibited no homicidal/suicidal ideations.  At 
discharge, the veteran was alcohol and drug free.  He was 
deemed employable, and he was alert oriented times three.  He 
was not homicidal or suicidal.  Lastly, he exhibited no 
thought disorders.

Progress Notes, dated in September 1990, show the veteran was 
seen in the VA vocational assistance clinic.  During his 
visit, he was described as oriented times three.  His affect 
and behavior was described as appropriate.  It was noted that 
the veteran sought help because he felt that he was 
"slipping."  He recognized that he needed help dealing with 
Vietnam issues, and he wanted to become sober in order to 
enjoy his life and his grandchildren.  It was assessed that 
the veteran clearly needed treatment regarding PTSD, 
alcoholism, and various additional medical issues before he 
would be prepared for work or vocational re-training.  It was 
noted that the veteran was not employable at this time; but 
that he would be eligible for referral for job re-training 
after January 1991, and through the VA's vocational 
rehabilitation program if he was determined to be at least a 
10 percent disabled.

In June 1991, the veteran underwent a VA psychiatric 
compensation examination.  He reported that he had 
experienced many traumatic events in service, which were 
related to many of his reconnaissance missions.  It was noted 
that the veteran tended to block out the bad memories 
however, he relayed one particular incident involving a fresh 
young soldier who was helping him make charges to use one 
day.  According to the veteran, one of the charges was 
accidentally set off.  The young soldier subsequently bled to 
death, and the veteran quickly threw dirt over the body to 
hide it.  The veteran further advised that residuals from his 
Vietnam experience include bad memories, dreams, nightmares, 
the feeling of being a loner, frequent job changes, drinking, 
and headaches. 

Socially, the veteran indicated that he was temperamental.  
This subsequently caused him to twice attempt to kill his 
wife however, he was restrained by her relatives.  Although 
he was married in 1959, the veteran indicated that he and his 
wife separated around 1973.  He has one child, a son.  He 
indicated that he has had a girlfriend for the past 17 years 
but currently, he lived with his mother.  

In regards to work, the veteran advised that he had worked at 
the Bronx VA Medical Center from 1985 to 1986 as a warehouse 
laborer.

Since his separation from service, the veteran indicated that 
he has had problems with alcohol off and on.  At this time, 
he had no major problems with the law, and he had made no 
clear cut suicide attempts.  Additionally, he had not had any 
psychiatric experiences, but he had been suspicious of people 
such as his wife from time to time.  In this regard, he 
indicated that he had had outpatient psychiatric treatment 
for domestic problems in addition to other problems.  

Upon mental status examination in June 1991, the veteran's 
affect was within normal limits.  There was no evidence of 
specific anxiety syndrome, suicidal ideation, or psychotic 
thought content at the present time.  He was normal in 
appearance, ideation, and behavior.  He was oriented, alert, 
and cooperative.  His memory, intelligence, general 
information, and calculation were good.  His proverb 
interpretation, differentiation of similar things, and 
judgment in a specific situation and insight were 
satisfactory.  According to the examiner, the veteran had 
possible PTSD, with a history of alcohol abuse.  He had some 
psychosocial stress from living with his sick mother.  The 
Global Assessment Functioning  (GAF) score was 75, indicating 
mild interference in functioning due to psychiatric causes at 
the present time.  The examiner determined that the veteran 
was competent, and capable of managing his own funds at this 
time.

In December 1991, the veteran submitted a written statement 
in support of his claim wherein he indicated that trying to 
join a PTSD program was high on his list of priorities.  He 
advised that as the result of his traumatic in-service 
experiences, he has experienced nightmares, he has been 
driven to drink, he has become a loner, his marriage was 
broken, and he was unable to hold down long term employment.

In June 1994, the veteran underwent a VA psychiatric 
compensation examination.  At this time, the veteran 
reiterated his traumatic experiences in Vietnam.  He advised 
that as a result of these events, he now experiences tension, 
remorse, insomnia, and flashbacks.  He also advised that he 
is temperamental, which caused him to have night time attacks 
on his wife when he was married.  Lastly, he suffers from 
insecurity and social withdrawal.  He stated that he has 
never attempted suicide.  According to the veteran, he never 
joined any veterans programs because he has wanted to be 
alone.

In regards to his employment history, the veteran advised 
that he has worked as an assistant to a police officer for 
approximately 8 months in 1980.  He then worked in the 
warehouse at the Bronx VAMC for a short period of time in 
1986.  He also worked moving furniture around for the Bronx 
VAMC for approximately 6 months in 1991.  According to the 
veteran, he has not worked since that time.  

The veteran stated that he has no social life, although he 
enjoys various activities such as sports, photography, 
reading, music and occasionally going to church.  He lived 
with his sister in New York City from 1973 to 1991, when he 
subsequently went to live with his son in Baltimore.

Mental status examination in June 1994 revealed the veteran 
was able to give relevant and concise responses to questions.  
His mood appeared to be within normal limits.  There was no 
evidence of specific anxiety syndrome, suicidal ideation, or 
psychotic thought content at the present time.  The veteran 
was oriented, alert, and cooperative.  His memory 
intelligence, general information, and calculation were 
satisfactory.  His proverb interpretation, differentiation of 
similar things, and judgment in a specific situation were 
described as passing.  The veteran was capable of managing 
his funds to his own best interest.  The diagnosis was of 
PTSD and chronic alcoholism, which was in remission.  The GAF 
score was 69, which was based on some interference in 
functioning due to psychiatric causes.

By a July 1994 rating decision, service connection for PTSD 
was granted, and a 10 percent evaluation was assigned for 
such.  (Since this July 1994 decision, the veteran's rating 
has been increased to 30 percent.)

Soon thereafter, in August 1994, the veteran submitted a 
notice of disagreement regarding his initial rating of 10 
percent for his service-connected PTSD.

VA correspondence dated August 3, 1994, shows the veteran was 
admitted to the Substance Abuse Treatment Program for 
treatment of alcohol dependence for the period July 6, 1994 
through August 3, 1994.

In January 1996, the veteran submitted outpatient treatment 
reports from the Bronx VAMC which evidenced on going 
treatment at that particular facility from November 1982 
through August 1995.  Reports dated in June 1991 and June 
1994 indicate the veteran underwent VA psychiatric 
examinations.  Remaining reports show the veteran was treated 
for among other things, his back and a skin condition.

In September 1997, the veteran underwent an additional VA 
psychiatric examination.  He again reiterated that he 
experienced several traumatic events during service.  
Consequently, the veteran has had persistent intrusive 
recollections of his experiences, which he treats 
consistently with alcohol use.  He also experiences recurrent 
distressing dreams of the events in addition to intense 
psychological distress at exposure to similar events.  For 
example, he has fairly serious panic symptomatology whenever 
he hears a sound that could be an explosion.  He has 
persistent avoidance of stimuli associated with the trauma in 
that he consistently avoids social contact with others and 
has experienced considerable emotional numbing.  Lastly, he 
has had difficulties in falling asleep and multiple anger and 
irritability outbursts.  

In regards to the veteran's employment history, he indicated 
that since his discharge from service, he has had a variety 
of jobs, none of which he has been able to maintain for an 
extended period of time.  He last worked in 1993 and since 
that point in time he has been unemployed.

The mental status examination in September 1997 revealed the 
veteran was alert and oriented.  The examiner indicated that 
the veteran's PTSD symptoms in other domains were moderate 
however, his inability to focus on the present rather than on 
multiple past experiences was a major interfering factor in 
his current adaptive function.  According to the examiner, 
the veteran's style of interacting was striking even for a 
veteran with PTSD due to his persistent focus on events of 
many years previously and his extreme inability to focus 
effectively on the current events.  Moreover, the veteran's 
mood was depressed and his affect was restricted at this 
time.  It was noted that he had had multiple episodes of 
self-destructive behavior, although he currently denied all 
suicidal ideation.  Diagnoses were of severe PTSD, recurrent 
major depression, and moderate alcohol abuse.


II.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Applicable regulations 
require that in evaluating a given disability, that 
disability must be viewed in relation to its whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2.  Moreover, the VA has a duty 
to acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  The VA is also required to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in the veteran's favor.  38 C.F.R. § 4.3.

In the present case, the veteran initiated his claim in 
September 1990, prior to when the rating schedule for 
determining the disability evaluations for mental disorders 
were changed, effective November 7, 1996.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so. See 
Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also 62 Fed. Reg. 
37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).

In addition, as the veteran has appealed from an initial 
award, consideration will be given to whether separate 
ratings can be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App 119 (1999).

Under the applicable rating criteria in effect for mental 
disorders prior to November 7, 1996, a 10 percent evaluation 
is warranted for less than the criteria for the 30 percent 
evaluation, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.

A 30 percent evaluation is warranted where there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1996), was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more that moderate but less than rather large."  59 Fed. 
Reg. 4752, VAOPGCPREC 9-93 (1993).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 1991).

A 50 percent evaluation is for assignment where the ability 
to establish or maintain effective and wholesome 
relationships with people is considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

Effective November 7, 1996, the General Rating Formula for 
Mental Disorders is as follows:

A 10 percent rating is to be assigned for occupational and 
social impairment due to mild or transient symptoms which 
decrease with work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication.

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

Higher Rating Claim
Based on the evidence of record, the Board finds that for the 
period from September 14, 1990 to September 14, 1997, the 
disability picture for the veteran's PTSD more nearly 
approximates the criteria required for a 30 percent rating 
under both the old and new criteria in effect for mental 
disorders.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (effective from November 7, 1996).  For 
instance, Progress Notes dated in September 1990, show the 
veteran was seen in the VA vocational assistance clinic; 
however, it was assessed that the veteran needed treatment 
regarding PTSD, alcoholism, and various medical issues before 
he would be prepared for work or vocational re-training.  
According to the veteran, one of the residuals he has 
suffered as the result of his traumatic experiences in 
service includes his inability to hold down long term 
employment.  Various jobs in which the veteran has been 
employed have included working as an assistant to a police 
office for approximately 8 months, working at the warehouse 
at the Bronx VAMC, and moving furniture around for the Bronx 
VAMC.  Since June 1991, the veteran has lived with different 
individuals to include his mother, sister, and son.  
Intermittently, he has had alcoholic relapses, and medical 
findings from the veteran's VA psychiatric examinations 
during the referenced time period indicated the presence of 
symptomatology such as suspiciousness, poor temperament, and 
disturbed sleep, which is reflective of occasional decrease 
in work efficiency and intermittent periods of an inability 
to perform occupational tasks.
Socially, the veteran indicated that his poor temperament 
caused him to twice attempt to kill his wife, with whom he is 
separated.  He advised that he has one child, a son.  
According to the veteran, he is a "loner," and he never 
joined any veterans programs because he has wanted to be 
alone.  He indicated that he suffers from insecurity and 
social withdrawal.  
Given the veteran's difficulty in maintaining long-term 
employment, coupled with the affect that his symptomatology 
has had on his social life and relationships, the Board 
determines that the manifestations and signs of his PTSD are 
consistent with the criteria for a 30 percent rating under 
both the old and amended criteria, at least for the period 
from September 14, 1990 to September 14, 1997.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1990); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).
In the same respect, a rating in excess of 30 percent is not 
warranted under the old or new criteria, for the period from 
September 14, 1990 to September 14, 1997, or at any time 
thereafter, as there is no evidence on file showing the 
presence of symptomatology consistent with a 50 percent 
rating.  With respect to the old criteria of DC 9411, the 
Board finds that the evidence does not demonstrate that, due 
to the veteran's PTSD, his ability to establish and maintain 
effective or favorable relationships with people is 
considerably impaired, or that he has psychoneurotic symptoms 
that are of such severity and persistence to produce 
considerable impairment in the ability to obtain or retain 
employment.  While the veteran has indicated that he is a 
"loner," he has also stated that he does enjoy sports, 
photography, reading, music, and occasionally going to 
church.  During his June 1991 VA examination, he admitted 
that for the past 17 years he has had a girlfriend.  The 
record also seems to suggest that the veteran has maintained 
a relationship with his son, whom he lived with for a period 
of time.  Moreover, while it was noted that he was not 
considered employable at the time of a September 1990 
evaluation, the examiner did indicate that the veteran would 
be eligible for job re-training through the State of New York 
or the VA system.  Nevertheless, he has held a variety of 
jobs since that time.  Additionally, at no time subsequent to 
September 1990 was the veteran deemed medically unemployable.
As for the amended criteria of DC 9411, there is no evidence 
on file showing reduced reliability and productivity due to 
symptoms, including circumstantial, circumlocutory, or 
stereotyped speech, panic attacks which occur more than once 
a week, flattened affect, impaired judgment and abstract 
thinking, impaired short and long term memory, or 
disturbances of motivation and mood.  In this context, during 
the veteran's June 1991 and 1994 examination, his affect was 
described as within normal limits.  In September 1997, the 
veteran's affect was described only as restricted.  
Throughout the period under consideration, there was no 
evidence that the veteran had a though process disorder.  His 
cognitive functioning appeared to be intact, and his judgment 
was deemed good.  More importantly, the veteran's emotional 
state showed no signs of suicidal or homicidal ideation both 
presently, and in the past.  The veteran also denied any 
psychotic ideation, or ideas of reference.  Indeed, the 
evidence of record shows that following the VA examinations 
in 1991 and 1994, the veteran's GAF score was between 69 and 
75, indicating that the symptomatology associated with the 
veteran's psychiatric disability was productive of no more 
than slight to mild social and occupational impairment.  See 
38 C.F.R. §§ 4.125 (1990), 4.130 (2000) (incorporating by 
reference the VA's adoption of the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Third & Fourth Editions (DSM-III & DSM-IV), for 
rating purposes).  
Based on all of the evidence, the Board is satisfied that an 
overall 30 percent rating is warranted in this case under the 
old and amended criteria of DC 9411, for the period from 
September 14, 1990 to September 1, 1997, as well as for the 
period from September 15, 1997.
Extraschedular Consideration
Because the Board has determined that an overall initial 30 
percent rating is warranted under the applicable schedular 
criteria, the Board subsequently finds that an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) is also not 
warranted.  Specifically, there is no evidence in this case 
that the service-connected PTSD, in and of itself, presents 
an exceptional or unusual disability picture.  The record 
does not reflect frequent periods of hospitalization due to 
the service-connected disability.  The September 1990 
Discharge Summary report shows that the veteran was 
hospitalized at that time for treatment of a condition other 
than PTSD.  The record also does not show marked interference 
with the veteran's employment because of his service-
connected PTSD.  Although the medical evidence dated in 
September 1990 suggests that the veteran's disability 
interfered with his employment status at that time, the 
record is devoid of evidence that the interference is marked.  
For example, the record contain evidence showing that the 
veteran has held a number of jobs since that time, and as 
such his PTSD has not precluded him entirely from 
intermittent employment.  The September 1990 evaluation 
report shows that at least beginning in January 1991, the 
veteran was considered eligible for job re-training, and thus 
he was determined to be employable.
The regulations provide that the degrees of disability 
specified in the schedule of ratings are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illness proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1; Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that a disability 
evaluation in itself is a recognition of impairment of 
industrial capabilities).  While the PTSD may well cause him 
some impairment in his daily activities, there is nothing to 
distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
PTSD.  The evidence of record does not establish marked 
interference with employment or frequent hospitalizations as 
to render inapplicable the schedular criteria to the 
veteran's service-connected PTSD.
Accordingly, in absence of factors establishing an 
exceptional or unusual disability picture, the Board finds 
that the criteria for submission of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) for PTSD are not met.  
See Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Total Disability Rating
The Board also finds that the evidence of record does not 
establish that a TDIU rating under 38 C.F.R. § 4.16(a) or (b) 
is warranted.  The governing regulations provide that a total 
disability rating based on individual unemployability due to 
a service-connected disability may be assigned, where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow substantially gainful 
occupation as a result of service-connected disability. 38 
C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is 
less than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the 
veteran. 38 C.F.R. §§ 3.341(a), 4.19 (2000).  The regulations 
further provide that if there is only such disability, it 
must be rated at 60 percent or more; and if there are two or 
more disabilities, at least one disability must be rated at 
40 percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more. 38 C.F.R. § 
4.16(a) (2000).  Presently, the veteran is service-connected 
solely for PTSD.  As this service-connected disability is 
rated at 30 percent disabling and no higher for the periods 
under consideration, the schedular criteria for a TDIU rating 
under 38 C.F.R. § 4.16(a) are not met in this case.  Thus, 
the veteran's case is not eligible for consideration under § 
4.16(a).
Under 38 C.F.R. § 4.16(b), if a veteran's service-connected 
disability does not meet the percentage requirements of 
§ 4.16(a), but the veteran is unable to secure and follow a 
substantially gainful occupation by reason of such service-
connected disability, the rating board must submit the case 
to the Director of VA's Compensation and Pension Service for 
consideration of a TDIU rating.  In this regard, while the 
evidence of record shows the veteran has experienced problems 
maintaining jobs on a long term basis, he was nonetheless 
determined to be employable according the September 1990 VA 
Discharge Summary report, and was also considered eligible 
for subsequent job training.  Thus, there is no medical 
opinion of record which suggests that the veteran is 
unemployable due to the severity of his PTSD.
Also in effect at the time of the RO's July 1994 initial 
rating decision granting the veteran service connection for 
PTSD, was a regulation pertaining to total disability ratings 
for individual unemployability under which a mental disorder 
shall be rated as 100 percent disabling provided: (1) the 
mental disorder is a veteran's only compensable service-
connected disorder, (2) the mental disorder is rated at 70 
percent, and (3) the mental disorder precludes a veteran from 
securing or following a substantially gainful occupation.  38 
C.F.R. § 4.16(c) (1996).  As the veteran's service-connected 
PTSD was not rated at 70 percent in July 1994, or anytime 
thereafter, 38 C.F.R. § 4.16(c) is not for application in 
this case.
III.  Conclusion
In sum, the veteran is entitled to an initial 30 percent 
rating, and no higher under the old and amended criteria in 
effect for mental disorders for the period from September 14, 
1990 to September 14, 1997, and for the period from September 
15, 1997.  Full consideration has been given to the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in his favor.  However, the medical evidence in this case 
does not create a reasonable doubt regarding the current 
level of his disability.  Thus, the reasonable doubt doctrine 
does not apply.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

It should also be noted that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  This law redefines the obligations of VA with 
respect to the duty to assist, and it also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, although the RO did not have the 
benefit of the explicit provisions of the VCAA, the veteran 
and his representative were given notice of the information, 
lay evidence, and medical evidence, as well as the legal 
criteria, in the rating decision, statement of the case, 
supplemental statement of the case, and VA letters issued 
during the pendency of the appeal.  Moreover, the RO has made 
reasonable efforts to develop the record, in that the service 
medical records were obtained and associated with the claims 
folder, and they appear to be intact.  The veteran has also 
undergone three VA psychiatric examinations, and copies of 
the reports have been associated with the file.  The RO has 
requested and obtained both VA and private medical records 
and reports.  Thus, under the circumstances in this case, VA 
has satisfied its duties to notify and assist the veteran in 
this case.  Therefore, further development and further 
expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A, 5107 (West Supp. 2001).


(CONTINUED ON NEXT PAGE)


ORDER

An initial 30 percent evaluation for post traumatic stress 
disorder prior to September 15, 1997, is granted, subject to 
the regulations governing the payment of monetary awards.

An initial evaluation in excess of 30 percent for post 
traumatic stress disorder from September 15, 1997, is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

 

